1    Carolyn D. Phillips #103045
     Attorney at Law
     P.O. Box 5622
2
     Fresno, California 93755-5622
     559/248-9833
3
     Attorney for SERGIO RODRIGUEZ
4

5

6

7                      IN THE UNITED STATES DISTRICT COURT IN AND FOR THE
                                      EASTERN DISTRICT OF CALIFORNIA
8

9

10
     UNITED STATES,                                    )        Case No. 1:13-cr-109 LJO/SKO
                                                       )
11
                              Plaintiff,               )        STIPULATION AND
                                                       )        ORDER TO CONTINUE
12                                                     )        STATUS HEARING
     vs.                                               )
13                                                     )        Date: December 10, 2018
     SERGIO PATRICK RODRIGUEZ,                         )        Time: 2:00 p.m.
14                                                     )        Judge Sheila K. Oberto
                              Defendant.               )
15

16           Each party by and through their respective counsel stipulate and agree to continue the

     status hearing currently set for December 3, 2018, at 2:00 p.m., to December 10, 2018, at 2:00
17
     p.m., to allow the parties additional time to obtain records from health providers, the
18
     rehabilitation facility and others regarding the charged supervision violations,
19
             Defendant Rodriguez agrees that the delay resulting from the continuance shall be
20
     excluded in the interests of justice, including but not limited to, the need for the period of time
21
     set forth herein for further defense preparation pursuant to 18 U.S.C. §3161(h)(7)(B(i)).
22
     Stipulation to and Proposed Order To Continue Status Hearing
23   United States v. Rodriguez, Case No. 1:13--cr-109 1
1        SO STIPULATED.

2        Dated:      November 28, 2018

                                                       /s/ Carolyn D. Phillips
3
                                                       Carolyn D. Phillips
                                                       Attorney for Defendant
4                                                      SERGIO RODRIGUEZ

5
         Dated:      November 28, 2018                 McGREGOR W. SCOTT
6                                                      United States Attorney

7                                                      By: /s/ Karen Escobar
                                                       Assistant U.S. Attorney
                                                       Attorneys for Plaintiff
8
                                                       United States of America
9                                                        ORDER

10
         IT IS SO ORDERED. The status hearing currently set for December 3, 2018 shall be
11
     continued to December 10, 2018 at 2:00 p.m. Time to be excluded through December 10, 2018
12   pursuant to 18 USC §3161(n)(7)(B)(i).

13
     Dated:     November 29, 2018                                   /s/
14                                                           UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20

21

22
     Stipulation to and Proposed Order To Continue Status Hearing
23   United States v. Rodriguez, Case No. 1:13--cr-109 2
